 300DECISIONS OF NATIONAL LABOR RELATIONS BOARDOzark Motor Lines and General Drivers,Saledrivers,Warehousemen & Helpers,LocalUnion 245,affiliatedwithInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers ofAmerica. Case 17-CA-2925.May 3, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn November 10, 1966, Trial Examiner LouisLibbin issued his Decision in the above-entitledproceeding, finding that theRespondent hadengaged in and was engaging in certain unfair laborpractices and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. Hefurther found that Respondent had not engaged incertain other unfair labor practices alleged in thecomplaint and recommended dismissal as to them.Thereafter, the Respondent filed exceptions to theDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner, with the following modifications:The Trial Examiner found that Respondent'sdischarge of Supervisor Camden violated Section8(a)(1).We do not agree.Camden was in charge of Respondent's WestPlains,Missouri, terminal.On April 27, 1966,Camden and the three other employees at theterminal signed union authorization cards. OnApril 28, the Union wrote Respondent's owner,Higginbotham, that it represented a majority of theWest Plains terminal employees and requestedrecognition. On receiving this letter, Higginbothamdrove to the West Plains terminal on May 3, 1966,for the admitted purpose of asking Camden aboutthe union activities and why he hadn't notifiedHigginbothamofemployeecamplaints.Higginbotham spoke to employees at the terminaland tried by persuasion, threats, and promises ofbenefits to dissuade them from adhering to theUnion. He also told Camden, "[Y]ou are responsible' In the absence of exceptions with respect thereto,we adoptpro formathe Trial Examiner'sDecision not to include a findingthat the Respondent further violated Section 8(a)(1) of the Act byfor this. You can talk them out of it if you will...."He made certain threats of what he would do if theemployees still wanted a union and instructedCamden to repeat these statements to the employeesand try to talk them out of the Union. Camden did ashe was told, but his efforts were unsuccessful, as hereported to Higginbotham.On May 12, about 10 days after the above-described conversationswithCamden and theemployeesatWestPlains,Higginbothamtelephoned Camden and told him that Respondent'sattorney would be in West Plains on May 14 andwould like to talk to him. On the same dayHigginbotham sent Camden a note by truck mail,asking Camden to "cooperate" with Respondent'scounsel "in any way you can." On May 13,Respondent'sattorneyspoke to Camden bytelephone and asked the latter to meet with him at anamed hotel at 8 a.m. the next day. Camden agreedto do so. Although neither Higginbotham nor hisattorney had informed Camden of the purpose of themeeting,Camden correctly suspected that theattorney wanted to talk to him about the Boardhearing in this case scheduled for the followingweek.The attorney drove from Memphis, Tennessee, toWest Plains, a distance of about 170 miles, for thesole purpose of interviewing Camden. About 15minutes before the scheduled appointment onMay 14, Camden had his brother telephone theattorney to say that Camden would be out of townand would not meet with him. Camden then left townwith his brother. Camden's explanation for notkeeping his appointment was that he was afraid theattorney was a "slick" talker and "might have amicrophone or something on him."After Camden failed to keep his appointment, theattorney notified Higginbotham of this fact. The twomen then tried to find Camden at his home and at hisbrother's place of business. When they were unableto do so, Higginbotham left on the desk of the localterminal office a typewritten statement prepared bythe attorney relating to Respondent's operations andCamden's duties and authority. The statement wasdesigned to show that Camden was a supervisorwithin the meaning of the Act. HigginbothamtelephonedMrs.Camden to inform her of thestatement which he was leaving for her husband atthe office, and told her that Camden should read thestatement during the weekend, make whateverchanges he wanted, sign it, and mail it back toMemphis. When Camden returned to his home thatevening, his wife told him about Higginbotham'stelephone conversation. Camden read the preparedstatement at the terminal office, but did not sign itbecause he did not believe that it accuratelyreflected his authority and duties. The same eveningSupervisor Camden's threats made to the employees on May 3pursuanttoinstructionsfrom the Respondent's owner.Higginbotham164 NLRB No. 41 OZARK MOTOR LINES301Higginbotham telephoned Camden and asked if hewas going to sign the statement. Camden repliedthat he would notsign it.Higginbotham then saidthat Camden had a vacation coming to him andsuggested that he take it immediately. Two dayslaterHigginbotham wrote Camden that he wasdischarged. In explanation, Higginbotham said:Events of recent weeks which have come to myattention have established to my satisfactionthat my reliance upon you has been misplaced.Apparently, you are not willing or able to makethe company interests your primary concern orresponsibility.Your failure or refusal to meetand cooperate with the Company attorney whomade a special trip to West Plains atconsiderable expense to me was the last straw.The Trial Examiner found that in dischargingSupervisor Camden, Higginbotham was primarilymotivated by his resentment against Camden for hisalleged lack of effective cooperation in helpingHigginbotham stop the Union by inducing employeesat the terminal to abandon their union adherenceand support, and that the discharge thereforeviolated Section 8(a)(1).We do not agree with the Trial Examiner'sinference as to the motivating force in the dischargeof Camden.' The only evidence to support the TrialExaminer's inference is the conversation betweenHigginbotham and Camden on May 3, related above.Camden complied with Higginbotham's instructions,passed on the threats which had been made byHigginbotham, and tried to talk employees out ofadhering to the Union. His efforts were unsuccessfuland he reported that fact to Higginbotham. But thereisnoevidence of any Higginbotham resentmentagainst Camden during the 2-week period betweenthe May 3 conversation and the events leading to thedischarge.The immediate cause of Camden'sdischargewas his refusal to cooperate withRespondent in the preparation of its case for trial. At ,no point in its trial preparation did Respondent makeany improper demand on Camden. At the very last;minute,the latter canceled his appointment withRespondent's attorney, who had made a long trip tointerview him, without finding out what the attorneyrequired of him. He refused to sign the attorney'sprepared statement as to his supervisory dutiesalthough he was told that he could make anychanges in the statement that he thought necessary.Upon the last refusal he was promptly, in effect,suspended from active duty and then discharged.The refusal to cooperate with the attorney was, fromRespondent's view, a serious act of insubordinationon the part of one of its supervisors. On this state ofthe record, we are not convinced that, as found bythe Trial Examiner, the assigned reason for thedischarge of Camden was in effect a pretext, andthat thereal reasonwas Camden's_unsuccessfulefforts to persuade the terminal employees toabandon the Union. Further, we find that neither theproposed interview with the attorney, nor theproposed statement to be signed by Camdeninterfered with the Section 7 rights of employees,and that the discharge of Camden, a supervisor,because of his failure to comply with Respondent'sinstructions as to these matters was therefore notunlawful.3Accordingly,we shall dismiss thisallegation of the complaint.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Ozark MotorLines,West Plains, Missouri, its officers, agents,successors, and assigns, shall take the action setforth in the Trial Examiner's Recommended Order,as herein modified:1.Delete paragraph 1(b) from the RecommendedOrder and renumber the remaining paragraphsconsecutively.2.Delete paragraphs 2(b), (c), and (d) from theRecommended Order, and renumber the remainingparagraphs consecutively.3.Delete the first and sixth indented paragraphsfrom the notice.IT IS HEREBY FURTHER ORDERED that thecomplaint herein be, and it hereby is, dismissedinsofar as it alleges violations of the Act other thanthose found herein.2 In these circumstances,we find it unnecessary to decidewhether' the discharge of Camden would have been violative ofSection 8(a)(1) if the motivating factor had been as found by theTrial Examiner CompareNational Freight,Inc,154 NLRB 621,withTalladega Cotton Factory, Inc.,106 NLRB 295, enfd 213F 2d 208(C.A. 5)3SeeNattonhl Freight, Inc , supraTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELouis LIBBIN, Trial Examiner: Upon charges filed onMay 19, June 15, and August 3, 1966, by General Drivers,Salesdrivers, Warehousemen & Helpers, Local Union 245,affiliatedwith International Brotherhood of Teamsters,Chauffeurs,Warehousemen & Helpers of America, theCharging Party, herein called the Union or Local 245, theGeneral Counsel for the National Labor Relations Board,by the Regional Director for Region 17 (Kansas City,Missouri), issued a complaint, dated July 8, 1966,againstOzark Motor Lines, herein called the Respondent. Withrespect to the unfair labor practices, the complaint, assubsequentlyamended,alleges, in substance, thatRespondent violated Sections 8(a)(1), (3), and (5) and 2(6)and (7) of the Act by the discharge of two-named persons;by refusing, upon request, to bargain with the Union whichrepresents a majority of the employees in an appropriateunit;and by engaging in acts of interference,restraint, andcoercion. In its duly filed answer,as subsequentlyamended, Respondent denies all unfair labor practiceallegations. 302DECISIONS OF NATIONAL LABOR RELATIONS BOARDPursuant to due notice, a hearing was held before me atWest Plains, Missouri, on August 10, 11, and 23, 1966. Allpartieswere represented at the hearing and were given fullopportunity to participate and to adduce all relevantevidence. On October 3, 1966, the General Counsel andthe Respondent filed briefs which I have fully considered.For thereasonshereinafter stated, I find that Respondenthas violated Section 8(a)(1) and (5) of the Act and has notviolated Section 8(a)(3) of the Act.Upon the entire record in the case and from myobservation of the demeanor of thewitnesses, I make thefollowing:FINDINGSOF, FACT.I.THE BUSINESS OF RESPONDENTRespondentisa soleproprietorship, engaged as acommon motor carrier and operating between Memphis,Tennessee, and West Plains, Missouri, at which placesRespondent operates terminal facilities. During the year1965,Respondent derived gross income in excess of$50,000 from the interstate transportation of commodities.Upon the above-admitted facts, I find, as Respondentadmits in its answer, that Respondent is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.U.THELABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I findthatGeneral Drivers, Salesdrivers,Warehousemen &Helpers, Local Union 245, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen &Helpers of America,isa labor organizationwithin themeaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction; the IssuesThe Respondent, Ozark Motor Lines, is a soleproprietorship owned and operated by M. M.Higgin-botham, sometimes referred to in the record as "Mose."Respondent operates as a common carrier of propertybetween Memphis, Tennessee, and West Plains, Missouri.Respondent has two places of business, its main terminalatMemphis, Tennessee, where Higginbotham wasstationed, and aterminal inWest Plains, Missouri, wherefour men were employed during the timesmaterial herein.When the freight from the Memphis terminal reaches theWest Plainsterminal,itis"broken down" by theemployees at the West Plains terminal the followingmorning and delivered by them to other trucklines in WestPlains or to the small townsinMissouriand Arkansasserved by Respondent. The issues in this proceedinginvolve only the West Plainsterminalemployees.On April 27, 1966, all four men employed at the WestPlainsterminalsignedunionauthorizationcards.'Higginbotham was advised of the Union's majority claimand desire for recognition by letter dated April 28. TheUnion filed a representationpetitiononApril 29.Higginbotham visited the West Plains terminal on May 2,3, and 4, and during that period spoke to the employeesabout the Union. By letter dated May 5, Respondentreplied to the Union's letter,statingthat it had a bona fide'Unless otherwise indicated, all dates are in 1966zUnless otherwise indicated, the findings in this section aredoubt as to the Union's majority claim and requesting aBoard election. Delbert Camden, one of the four menemployed at the West Plains terminal, was discharged onMay 16. Robert Mauldin, another employee at the WestPlainsterminal,was discharged on July 27.The issues litigated in this proceeding are (1) whetherM. M. Higginbotham engaged in acts of interference,restraint,and coercion violative of Section 8(a)(1) of theAct, (2) whether Camden was a supervisor within themeaning of Section 2(11) of the Act, (3) whether thedischarges of Camden and Mauldin were violative ofSection 8(a)(1) and (3) of the Act, and (4) whetherRespondent's refusal to recognize the Union without a -Board election was violative of Section 8(a)(1) and (5) of theAct. Thelatter issuealso involves the subsidiary issues ofthe validity of therepresentationcards and whetherRespondent's refusal was based on a good-faith doubt ofthe Union's majority representation claim.B. Interference,Restraint,and Coercion1.The facts'4During the time material herein, the employees of FriscoTransportation Company at West Plains, Missouri, wererepresented by a Teamsters, local. When Robert Mauldinwas unloading freight at the Frisco Transportation dockone time in early April, the union steward at the Friscoterminal asked Mauldin if he-wanted to have the Union inat Ozark Motor Lines. Mauldiiireplied in the affirmative,and told the steward to go ahead and have them comedown.About April 25, Bob' Kirk, an organizer andassistantbusiness representative of Local 245, wasinformed by McDaniel of Frisco Transportation that theemployees at Ozark Motor Lines would like to berepresented by this Union. On April 27, Kirk came to WestPlains and met Mauldin at the Frisco Transportation dockwhere Mauldin was unloading freight. Kirk introducedhimself and stated that he heard Mauldin wanted to talk tohim. Kirk also asked where he could meet the otheremployees of Ozark. Mauldin told Kirk to come to Ozark'sWest Plains terminal about 5 p.m. when all the men wouldbe there. At the appointed time, Kirk met with Mauldin,Camden, White, and Evans, as a group, at the terminal,told them about the benefits of the Union, and laid fourunion authorization cards on the table. All four men signedthe authorization cards in each others presence at thattime and returned them to Kirk.By letterdatedApril 28andaddressedtoM. M. Higginbotham at the Memphis terminal, Kirkadvised that the Union had a majority of the West Plainsterminal employees signed up and indicated its desire forrecognition. On April 29 the Union filed a petition for anelection with the Board's Regional Director. Higginbothamadmitted receiving the Union's letter either on Saturday,April 30, or Monday, May 2. Higginbotham drove to WestPlains on the evening of May 2, one of his admittedpurposes being "to ask Delbert [Camden] about the unionactivities and if the men had complained to him and whyhe hadn't notified me."When Higginbotham arrived at the West Plains terminalabout 5 or 6 p.m., he met Mauldin as the latter was gettingready to go home. They went into the office whereHigginbotham stated that he had heard a rumor that theUnion was trying to get in, and told Mauldin to be honestwith him. Mauldin replied that the rumor was true.based on exhibits and credited testimony which is either admittedor undisputed OZARK MOTOR LINESHigginbotham then asked Mauldin if he had signed a card.Mauldin stated that he had and volunteered that all theemployees had signeda unioncard. In response toHigginbotham's further query as to what Mauldin'scomplaints were, Mauldin stated that it was the longhours. Higginbotham then asked whether it would help tochange Mauldin's mind if he cut down the hours. Mauldinreplied that he did not think it would, but that he wouldthink about it.Higginbotham then telephoned Delbert Camden at hishome, and told Camden to meet him at the Holiday Inn inWestPlainsafterdinner.Afterthistelephoneconversation,MauldincametoCamden's house andrelated his prior conversation with Higginbotham. Mauldinagreed to go with Camden to the Holiday Inn, and CamdenalsogotFrankWhite to accompany them to meetHigginbotham.When Camden met Higginbotham at themotel, it was decided to go to the terminal to talk. Mauldinand White followed them to theterminalin another car.All four were in the terminal office when the followingstatementswere made during the conversation which tookplace there.Higginbotham asked Camden what was wrong, statedthat there were rumors about the Union coming in, andasked if theunion manhad been there. When Camdenreplied in the affirmative, Higginbotham asked if he hadsigned cards.Mauldin spoke up and said that he hadsigned a card; White said that hewas "goingalong withthe rest of the boys"; Camden did not say anything aboutsigning acard. Higginbotham then said, "we do not need amiddle man to solve our problems." When Higginbothamasked what the complaints were, Mauldin and Whitereplied that it was the long hours. Higginbotham thenasked if they would forget about the Union if he would"hire two more men [and] put on another big bob truck."He stated that only Mauldin and White could vote in anelection, and warned that if theywent unionhe would"find something to fire them over." He asked the men tothink it over, and stated that he would be back in themorningfor an answer.Higginbotham called White aside, and promised to "put$10 more on his check a week" if he would forget about theUnion. He told White to gohomeand "sleep on that $10,"to forget about the Union there. Higginbotham emphasizedthat he would deny this conversation with White if thelattermentioned it, and that it would just beHigginbotham's word against White's.The next morning, May 3, Higginbotham warnedMauldin that he and White would not last long if they werein the Union. About 8 a.m. Higginbotham called Camdenintothe terminal office and stated, "Delbert, you areresponsible for this. You can talk them out of it if you will.Iam notgoing to go Union. I will take it to the highestcourt." Higginbotham also added that he would not sign acontract and that his trucks would come in and out of theterminal if he had to ride them witha gun.He also toldCamden that if Mauldin and White went Union, he wouldget something on them and fire them by writing threeletters.At the end, Higginbotham stated that he was goingto town, and instructed Camden to repeat Higginbotham'sstatementstoMauldin and White and try to talk them outof the Union.When Higginbotham left, Camden repeated to Mauldineverything which Higginbotham had stated. Mauldin'sresponse was that he still wanted to go Union. UponHigginbotham's return to theterminalaround noon,Camden reported that Mauldin still wanted to stay withthe Union, and that he had not yet spoken to White and303Evans who would bereturningto the terminal about 3 p.m.When Evans and White returned to the terminal, Camdenagainrepeated to them everything which Higginbothamhad told him that morning. After loading their trucks, allfourmen went to a nearby cafe to discuss it. WhenHigginbotham returned to theterminalabout 5 p.m., allfour men approached him as he was sitting in his car.Higginbotham asked if the men had changed their minds.Camden reported that the men were going to stay with theUnion. Higginbotham warned that if they joined the Union,he would follow them around until he got enough on themto fire them. Higginbotham told them to think it over,statingthat he would see them in the morning.The next morning, May 4, Higginbotham met all fourmen in the office. He stated that he had to go back toMemphis, asked them to think it over and to let him know"if any of you boys change your mind," and left.By letter datedMay 5, Higginbotham's attorneyacknowledged the Union's letter of April 28, advised that"the company has a bona fide doubtas tothe majoritystatus of your union," and expressed the belief that forthat reason "it would be appropriate to have your statusdetermined" by a Board election.The foregoing findings as to conversations with andstatements by Higginbotham are based on a synthesis ofthe mutually consistent and credited testimony of DelbertCamden, Robert Mauldin, and Frank White, all of whomimpressedme asbeing candid and straightforwardwitnessesentitledtofullcredence.Higginbothamadmitted going to White Plains on May 2 for the purpose,at least in part, of asking Camden about the unionactivities and the complaints of the men. He admittedtalking toMauldin that evening before telephoningCamden, that he told Mauldin that he heard a rumor thatthey were trying to geta unionin, that he asked Mauldinwhat was wrong, and that Mauldin said they had all signeda card. He deniedinterrogatingMauldin in any respect. Hefurther admitted talking to Camden at theterminal thatnight, in the presence of White and Mauldin, about rumorsof the Union comingin, statingthat "we did not needanybody to straighten out our affairs" and asking whatcomplaintsthe boys had. He admitted being at theterminal duringthe 3 days from May 2 to May 4, butdenied making any threats of reprisals or promises ofbenefitsaspreviouslyset forth.Atonepoint,Higginbotham admitted that during that period he toldCamden that "he [Camden] could talk them out of it [theUnion] if he wanted to" or " something to that effect," andtestified that he did not "recall" whether he gave Camdenany instructions to give to the other employees. Later inhis testimony, he denied asking Camden to talk to theother employees about the Union. On directexaminationby his attorney, Higginbotham testified that Mauldin toldhim on May 2 that Camden had also signed a union card.However, later in his testimony he admitted, in response toa question by the Trial Examiner, that he did not know thatCamden had signed a union card at the time of hisdischarge. Higginbotham did not impress me as a crediblewitness by his demeanor while testifying under oath, Uponconsiderationof all the foregoing, I do not creditHigginbotham's testimony to the extent that it mayconflict with that of Camden, Mauldin, and White, andfind that Higginbotham made the statements and engatedin the conduct hereinabove set forth.2.Concluding findingsI find that Respondent interfered with, restrained, andcoerced its employees in the exercise of their rights 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDguaranteed by Section 7 of the Act and thereby violatedSection 8(a)(1) of the Act by the following conduct ofM. M. Higginbotham:(a) InterrogatingMauldin on May 2 concerning therumor about the Union trying to come in and askingMauldin if he had signed a card.(b) Asking Mauldin on that same occasion if a reductionin the hours would help change his mind about the Union.(c)Asking the employees at the terminal office onMay 2in responseto their complaints about the longhours, if they would forget about the Union if he would hiretwo more men and put on another big bob truck.(d)Warning Mauldin and White at the terminal officeon May 2 that if they went union he would "find somethingto fire them over."(e)PromisingWhite on May 2 a $10 increase if hewould forget about the Union.(f)Warning Mauldin on the morning of May 3 that heand White would not last long if they went Union.(g)Warning the employees on the evening of May 3 thatif they joined the Union he would follow them around untilhe got enough on them to fire them.3C. The discharge of Delbert CamdenOne of the principalissues in disputein connection withCamden's discharge is whether he was a supervisor withinthe meaningof the Act. The General Counsel contendsthatCamden wasnot asupervisor and that he wasdischarged for hisunionactivities and for his failure tocooperate with Respondent to stop theunionmovement.The General Counsel further contends that the latterreasonwould render the discharge unlawful even ifCamden were found to be a supervisor. Counsel forRespondent contends in his brief that Camden was astatutory supervisor and that he was discharged primarilyfor failing to keep an appointment with Respondent'sattorney., He further contends that even if Camden wasdischarged for hisunionactivities or for his failure tocooperate with Respondent in trying to talk the employeesout of voting for the Union, such a-discharge would-not beunlawful because of Camden's supervisorystatus.1.The supervisory status of CamdenThe issue as to whether Camden was a supervisorwithin the meaning of the Act was extensively litigated.While much of the testimony bearing thereon is con-flicting,my ultimate finding as to Camden's status isbased on the following evidence which is either admittedor undenied.Camden was the senior employeein pointof service attheWest Plainsterminal,having been initially employedinSeptember 1961, and the only employee at thebeginning. In 1963, before the West Plains terminal waslocatedat itspresent quarters, a picture of Higginbothamand Camden appeared in the local newspaper, with areference to Camden as the West Plains terminalmanager. About a month later, Higginbotham had somebusinesscards printed, which cards designated DelbertCamden asterminal manageratWest Plains and whichwere left in the West Plainsterminaloffice. In 1964, at atimewhen there was one other regular employee at WestPlains, Camden's name andhome telephone number wasput on the door of the West Plains terminal office at itspresent location.As the West Plains operations increased, moreemployees were hired until there were three other regularemployees by March 1966. At the time of his discharge,Camden was paid $7.50 per week more than the nexthighest paid employee. Respondent's office has alwaysbeen at the Memphis terminal where Higginbotham, hiswife,and son were stationed. Higginbotham madeinfrequent trips to the West Plainsterminal,averagingaboutone amonth for periods of about 2 to 3 days. Noother supervisor was employed at the West Plainsterminal.New regular employees, known to Camden but not toHigginbotham,werehireduponCamden'srecommendations,in many instanceswithout having beeninterviewed by Higginbotham or seen by him until afterthey had already been working at theterminal.Thus, inJanuary 1964 Robert Mauldin's father told Camden thathis son needed a job. Camden knew Robert Mauldin, andsent a notetoHigginbotham at the Memphisterminal,advising thatMauldinwas a "good hand" andrecommending him if Higginbotham could use him.Higginbotham replied that he could use him 4 or 5 hours aday. Camden then notified Mauldin's father that Mauldincould report for work. Higginbotham had not knownRobert Mauldin, had not interviewed him, and did notmeet him untilhe was already working. After a while,Mauldin began working full time. In the case of FrankWhite, who was hired as a full-time employee in October1964, Camden had known him for a number of years.When White asked Camden if he thought he might betaken on, Camden sent Higginbotham a note at theMemphisterminal,statingwhat kind of work White did,thathe was a good driver, and recommending him.Higginbotham informed Camden that he could put Whiteto work. Camden thereupon informed White that he couldreport for work. Higginbotham had not known White, hadnot interviewed him, and did not meet him until he wasalready working. In the case of LaRoy Evans, hired as afull-time employee in March 1966, Evan's mother-in-lawasked Camden what chance her son-in-law had of gettingon. He told her to have Evans come to the terminal thefollowing Saturday when Higginbotham was expected tobe there. Camden knew Evans, whereas Higginbotham didnot.ThatSaturday,Camden introduced Evans toHigginbotham who talked to Evans. When Higginbothamasked Camden what he thought, Camden replied that hethought Evans would be all right and recommended him.Shortly thereafter, Camden,pursuanttoHigginbotham'sinstructions,told Evans he could report for work. WhenRalph Jolliff was hired as a full-time employee in 1962,Camden took him over to Dodd's terminal to introduce him'toHigginbotham who happened to be there. Higginbothamhad not known Jolliff. Camden told Higginbotham that hehad worked with Jolliff at Frisco Transportation, thatJolliff had handled freight and should be able to handle the9Higginbotham is also responsible for the coercive statementsofCamden on May 3 to the other employees, made atHigginbotham's request and instructions,that Higginbotham wasnot going to go Union,would take it to the highest court, would notsign a contract, and would get something on Mauldin and Whiteand fire them by writing three letters if they went Union. It is true,as counsel for Respondent states in his brief, that the complaintdoesnot specifically allege any unlawfulconduct by Camden asRespondent's agent In view of the further contention of counselin his brief that Respondent should not be found guilty of a matternot charged in the complaint, I have not included thesestatements in my findingsof violations of Section8(a)(1) of theAct OZARK MOTOR LINESjob, and that he recommended him. Jolliff was hired as afull-time employee.The requirementsas tothe number of employees at theWest Plainsterminal variedfrom timeto time,dependingupon the volume of freight. The decision as to whether atemporary extra hand was needed and for how long aperiod was made by consultation of Camden with the otherregularemployeesas a group.If it was decided that suchtemporary help was needed, whichever employee knew ofsomeone he could get, made the call. Not until after suchhelp was hired, did Camden inform Higginbotham, by anote to the Memphisterminal, of the name of the new hire,his social security number, and dependents and thenumber of days or hours worked.Inmost instances,Higginbotham never even saw the extra help hired in thismanner.The day-to-day operations of the West Plainsterminalvaried withthe amountof freight required to be handled.WhileHigginbothamknew at the end of each week howmuch businesshad been performed at West Plains, he didnot know whatitwas ona day-to-day basis. For example,the number of runs to be made south might vary from dayto day.Decisionshad to be made at the West Plainsterminalon a daily basis as to what runs to make, whatroutes to change, and which employee was to operatewhich trucks. Higginbotham was not present at WestPlains to make these decisions. When thesesituationsarose, Camden discussed it with the otheremployees as agroup anda decisionas to what to do was reached.Camden never issued peremptory orders or toldemployees to perform certain tasksor assignments. Hewould always ask the employees if they could do "so andso" or suggest that they do "so and so." Forexample,Camden would say to an employee, "maybe you ought togo south today." The employees never disagreed.Duringhis last few years, each employee kept his owntimecard and at the end of the weeksentit in to theMemphisterminal.However, Camden never turned in atimecard for himself during that period. The envelopewhich contained the checks for the West Plains employeeswas addressed to Camden, and he would pass the checksout whenever he was at the terminal when the checksarrived.Although Camden spenta substantialpart of his timeperforming the same work as the rank-and-file employees,I am convincedand find that Camden had the authority,which he in fact exercised, which rendered him asupervisorwithin the meaning of Section 2(11) of the Act. Iam convinced and find, on the basis of the above-admittedand undisputed facts, that at the very least Camden hadthe authority, which he in fact exercised, effectively torecommendthe hire of other employees and that he alsohad the authority responsibly to direct other employeeswithin themeaning ofSection 2(11) of the Act.2.The discharge of Camden4On Thursday, May 12, Higginbotham talked to Camdenby telephone and advised him that Respondent's attorneywould be in West Plains Saturday and would like to talk tohim. Camden replied that he would try to meet with theattorney.Higginbotham also sent Camden a note to thesame effect by truck mail, dated May 12 and askingCamden to "cooperate" with Respondent's counsel "inany way you can." On Fridaymorning,May 13, Wellford,305Respondent's attorney, talked to Camden by telephoneand asked if Camden would meet him at the Holiday Inn inWest Plainsat 8 a.m. the next day. Camden agreed to doso. Camden did not keep this appointment. Instead, at hisrequest, his brother telephoned to Wellford at the HolidayInn about 7:45 a.m. on Saturday, and advised Wellfordthat Camden would be out of town and would not meetwith him. Camden left at 8 a.m. for St. Louis with hisbrother who was driving cars for Willard Bros.NeitherWellfordnorHigginbotham had informedCamden about what Wellford wanted to talk to him.However, Camden suspected that Wellford wanted to talkto him about the Board hearing scheduled to be held thefollowing week in West Plains. He changed his mind thatmorning about meeting and talking to Wellford because hewas afraid that Wellford was a "slick talker" and "mighthave a microphone or something on him."IfigginbotFiam had driven to West Plains with his wifeon Friday night to see about trading a truck. While he wasat the West Plainsterminalon Saturday morning, hereceived a telephone call from Wellford who advised thatCamden had not kept his appointment. Higginbotham thenwent to Holiday Inn and spoke to Wellford, who also hadhis family with him. When they were unable to findCamden at his home or at his brother's place of business,Higginbotham left on the desk in the terminal office a four-page typewritten statement, which had been prepared byWellford,relatingtoRespondent'soperationsandCamden's duties and authority. The statements weredesigned to show that Camden was a supervisor within themeaning of the Act. He then telephoned Mrs. Camden,informed her of the statement prepared by his attorneywhich he was leaving at the terminal, and stated thatCamden should read it during the weekend, makewhatever change he wanted, and sign and mail it back toMemphis.When Camden returned home Saturday night, his wifetold him about Higginbotham's telephone call concerningthe statement he had left at the terminal. This was the firstknowledge that Camden had about any statementprepared by Wellford. Camden read the statement onSunday but did not sign it because he did not believe thatit accurately reflected his authority and duties.About 9:45 that night, Higginbotham telephonedCamden and asked if he was going to sign thestatement.Camden replied that he would notsignit.Higginbothamthen stated that Camden had a vacationcomingto him andsuggested that he take it now. Camden agreed to take hisvacation beginning the next day, Monday, May 16.Higginbotham informed Camden of his immediatedischarge by letter dated May 16 and delivered to him byRobert Mauldin on May 17. The letter gave the followingreasons for Higginbotham's conclusion that Camden'semployment"mustcome to an end effectiveimmediately":Events of recent weeks which have come to myattention have established to my satisfaction that myreliance upon you has been misplaced. Apparently,you are not willing or able to make the companyinterests your primary concern or responsibility. Yourfailure or refusal to meet and cooperate with theCompany attorney who made a special trip to WestPlains at considerable expense to me was the laststraw.4The findingsin this section are based on a synthesis of thetestimony of Higginbothamand Camden, whichtestimony ismutually consistent and not in dispute. 306DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.Respondent's contentionsHigginbotham testified that he had made the decision todischarge Camden on Saturdaymorning,May 14, whenCamden failed to meet Respondent's attorney despiteCamden's previouspromise to do so. Yet, he admittedlygave Camden no inkling of any impending discharge whenhe talked to him the following Sunday night. Instead, hetold him to take the vacation which was coming to him.Higginbotham's only explanation was that "I wanted timeto think."Higginbotham testified that hisreasonsfor dischargingCamden are set forthin hisdischarge letter, dated May 16.The "events of recent weeks," mentioned in the dischargeletter,were explained by Higginbotham to refer toCamden's conduct in allegedly changing freight routings,in acceptinga personal check on a c.o.d., and in failing tokeep his agreedappointmentwith Attorney Wellford whomade the trip to West Plains at "considerableexpense tome."When asked on cross-examination whether theadvent of the Union was not also one of "the events ofrecent weeks" referred to in the letter, Higginbothamadmitted that he was "disappointed" that Camden had notinformed him about it and about "that the men weredissatisfied."With respect to the first matter, Higginbotham testifiedthat he sent Camden a letter by truck mail on May 9,statingthat "in the futureno routingsare to be changed onbills that come to West Plains as these are shipperinstructions and we musttry to pleasethe customers."Higginbothamadmittedthat it was"possible" thatCamden had never before changed theroutes, and alsothat nothingfurther wassaid about this matter. On theother hand, Camden credibly testified that he had alwaysrouted the freightin accordancewith the routingslisted onthe customer's freight bill, and thathe had never seen theabove-mentioned letterof May 9.With respect to thesecond matter,Camden had taken acheckon a c.o.d. order for Carl Wheeler, and the checkhad "bounced." About May11, HigginbothamtelephonedCamden, asking where the money was on the c.o.d. forCarl Wheelerand statingthat "I told you never to take acheck."However, Camden credibly testified, withoutcontradiction, thatseveral yearspreviouslyHigginbothamhad instructed Camden not to take a check on a c.o.d.except fromCarlWheeler, thatsince thattime he hadtaken numerouscheckson c.o.d.orders from CarlWheeler withoutHigginbotham saying anything to thecontrary,and that thiswas thefirst timethatWheeler'scheck had "bounced."With respect to the alleged "considerable expense"incurred by Higginbotham because ofthe trip made by hisattorneywith his family to West Plains on Saturdaymorning,May 14, the record shows that at thetime he sentthe discharge letter Higginbothamdid not know what, ifany, expenses he incurred in this connection.Thus, whenasked on direct examinationifhe had incurred anyexpenses in connectionwith thistrip,Higginbothamtestified,"I imagineI did.I haven'tgot the expense yet."Higginbothamadmittedthat when he retainedAttorneyWellford upon receipt of the Union's letter ofApril 28, hewas told itwould not cost him over $150 "up to theresearch." He furtheradmitted that it was not until "aboutthe last of July" that he received the first bill from Wellfordin the amount of $250,and that he was given no breakdownas to what if any of the amount was for the trip to WestPlains. By the time Higginbotham received this bill, thecomplaint had already issued in the instant proceeding,setting the hearing for August 10, and Wellford hadalready filed an answer to the complaint.At the instant hearing, counsel for Respondent for thefirst time advanced additional and different reasons for thedischargeof Camden.In his opening statement at thebeginning of the hearing,Attorney Wellfordstated as thesole reason for Camden's discharge his failure to keep hisagreement to meet with Wellford,"after the Companywent to considerable expense."On the last day of thehearing,when Respondent's first witness for that day wason the stand,Wellford advanced an additional allegedreason for Camden's discharge. At that time, Wellfordstated that Camden,in part,"was discharged for activitiesof participating in the organization of the plant" as asupervisor and for"his failure to notify the Company ofunion activity."In support of this asserted defense,Higginbotham testified that sometime after receiving theUnion's letter claiming majority representation, he wasinformed by Charles DeGraw, one of his Memphis drivers,that Camden had asked him to join the Union. However,Higginbotham admitted that he did not know whether thisalleged conversation occurred before or after Camden'sdischarge,and that "it might have been after."5In thisconnection,Respondent's counsel also points to the factthatMauldin had volunteered to Higginbotham on theevening of May 2 that all the employees had signed a unioncard.However, Higginbotham admitted that Camden hadnever stated that he had signed a union card, and hefurther admitted,in response to a question from the TrialExaminer, that at the time of the discharge he(Higginbotham)did not know whether Camden had signeda union card.During the testimony of Respondent's second witnesson the last day of the hearing, Attorney Wellford advancedstill a third reason for Camden's discharge.Thisrelated tothe testimony of Higginbotham's son,Steve,that while hewas temporarily working at the West Plains terminal fromMay 10 through May 12 he observed that the employeesstayed around the terminal after finishing their runs andput in their time for it,and that he reported thisobservation to his father upon his return to the Memphisterminal.Higginbotham admittedly never said anythingabout thismatter.And AttorneyWellford has nowpresumably abandoned this alleged reason,as he makesno mention of it in his brief.Uponconsideration of all the foregoing,I am convincedand find that the above-asserted reasons for the dischargeof Camden were advanced as pretexts and afterthoughts tocloakRespondent'struemotivating reason.Furthersupporting this finding is the credited testimony of FrankWhite andLaRoyEvans as to the reasons whichHigginbotham gave them,separately,within a few daysafterCamden'sdischarge.Higginbotham toldWhite,before the latter started his run, that he had dischargedCamden because he was an "agitator"and that he wouldnever work for him again. On the livening of May 16,Higginbotham called Evans into the terminal office whenthe latter returned from his run. Higginbotham first toldEvans that Camden had been fired and that there would bea letter to that effect the next morning. He then stated that5Camden did not in fact talk to DeGraw aboutthe Union or askhim tojoin, as hereinafter found OZARK MOTOR LINEShe had proof that Camden had brought the Union in thereand that he had fired Camden because Camden had"stabbed"him in the back.EvansaskedwhatHigginbotham meant.Higginbotham told Evans how hehad started with Ozark Motor Lines long ago,that he andCamden had worked hard,and that Camden had"stabbed"him in the back.Higginbotham emphasizedthat the scheduled representation hearing would notamount to anything,that what he got,he "got the hardway," that nobody was "going to take it away"from him,and that he would"fight it up to the highest court" if hewanted to.When Evans pointed out that Frisco,Dodds,andBasilTruckLinesallworked under unionrepresentation,Higginbotham retorted,"You haven'theard a word I said."s4.Concluding findingsImmediately upon receiptof the Union's letter claimingmajority representation,Higginbotham journeyed to WestPlains on the evening of May 2 for the admitted purpose,at least in part, of talking to Camden about the unionactivities of the men.That evening, he spoke to Mauldin,Camden,and White;indicated his opposition to the Union;and coercively attempted to induce Mauldin and White toabandon their support of the Union after being informedby them that they had signed union cards, as previouslyfound in detail.The next morning, Higginbotham calledCamden into the office,accused him of being responsibleforwhat had happened,and emphasized that Camdencould talk the men out of the Union if he wanted to, aspreviously found.He then instructed Camden to make aneffort to talk Mauldin and White out of the Union, and inthe process to inform them that Higginbotham wouldnever sign a contract and that if Mauldin and White wentUnion Higginbotham would get something on them andfire them,also as previously found.The next day, Camdenreported to Higginbotham that he had talked to MauldinandWhite and that the men decided to stay with theUnion.Higginbotham was well aware that Camden was friendlywith the other employees,had recommended them foremployment,and had known them for a long time,as theyall lived in the same small community.He sincerelybelieved that Camden could have talked Mauldin andWhite out of the Unionif he had wanted to,as he hadindicated to Camden.I believe that Camden's failure to doso, under all the circumstances,led Higginbotham to inferthat Camden had not wanted to, and caused Higginbothamto resent what he regarded as Camden's lack of effectivecooperation in helping him stop the Union by inducingMauldin andWhiteto abandon their union adherence andsupport.I am convinced that this is what Higginbothamhad in mind when,as previously found,he told Evans thatCamden was discharged because he had"stabbed"6Higginbotham testified that he did not "recall any"conversation with any other employee at the West Plains terminalas to the reason for Camden's dischargeHe admitted that "itseems like LaRoy [Evans]and I were talking about it, but I don'trecallhow the conversation went about"Ido not creditHigginbotham's testimony to the extent that it may constitute adenial of that of White and Evans, as set forth in the text'This finding is in no way rebutted or weakened by a statementof a deputy of the Division of Employment Security of MissourithatCamden was discharged for failing to meet withRespondent's attorney The record shows that no hearing hadbeen held, that the finding was based on information obtained in307Higginbothamin the back.In Higginbotham's eyes, thisalsobrandedCamdenasan"agitator"who wasresponsiblefor the Union beingthere,as he told White.Higginbotham'salleged complaints aboutCamden'swork andconduct began afterCamden's failure totalk themen outof the Union. Then, when Camden failed to keephis appointmentwith Attorney Wellford, this presentedHigginbothamwitha suitable pretext toeffect Camden'sdischarge.Seizing uponthis, he summarily dischargedCamden, withoutany prior warningor notice.But his truemotive in dischargingCamden was disclosedto Evans andWhite right after the discharge, as previously found.However,additionalanddifferentreasonsweresubsequently advanced as afterthoughts to strengthen thecase againstCamden.Iam convincedand find thatin dischargingCamden,Higginbothamwas primarilymotivatedby hisresentmentagainstCamdenforhisalleged lackof effectivecooperation in helping Higginbothamstop the Union byinducingMauldin andWhite toabandon their unionadherenceandsupport,inaccordancewithHigginbotham's prior instructions.7It isnow wellsettledthatthedischargeofasupervisorunder thesecircumstances unlawfully interfereswith,restrains, andcoerces thenonsupervisoryemployees in theexercise ofthe rights guaranteedby Section 7 of the Act, andthereforeconstitutes a violationof Section 8(a)(1) of theActs Accordingly, I find thatRespondentviolated onlySection 8(a)(1) of the Act by discharging Delbert Camdenon May 17,1966.D. The Discharge of Robert MauldinRobertMauldin was employed at the West Plainsterminal as a pickup and delivery driver from January1964,until hisdischarge on July 27, 1966. The Respondentcontends thatMauldin was discharged for failing toaccount for money received by him on deliveries which hemade freight collect. The General Counsel contends thatMauldin did not misappropriate this money and that thealleged incident was seized upon as a pretext to dischargeMauldin because of his continued adherence and loyalty tothe Union.1.Thedischarge of MauldinEach pickup and delivery driver is required to turn inthe original freight bills signed by the consignee and thedelivering driver.These signatures indicate that themerchandise was received by the consignee and that thedriver received payment on the freight-collect shipments.Each driver is responsible for his own collections and isrequired to place the day's receipts of receipted bills andcash collections in a sealed envelope for forwarding to theMemphis terminal at the end of the day. In the latter partseparateex parteconversationswith Camden and with AttorneyWellford, thatCamden never informed the deputy aboutHigginbotham's statements and threats relating to the Union andhis instructions to Camden to try to talk the men out of the Union,and that Camden was at no time represented by an attorney6See, e g.,Talladega Cotton Factory, Inc,106 NLRB 295,enfd 213 F 2d 208 (C A 5)SouthwestShoeExchange Company,136 NLRB 247,cited in Respondent's brief, is inapposite becausethere,unlike in the instant case,the supervisor was not instructedto relay to the employees the owner's threats of reprisals andcoercive statements298-6680-69-21 308DECISIONS OF NATIONAL LABOR RELATIONS BOARDof July, Mrs. Higginbotham, Respondent's bookkeeper intheMemphis terminal, requested West Plains TerminalManager Jolliff to trace and report on three receipts andtheir freight charges because they had failed to show up.Jolliff found one of the bills, dated July 6, in the glovecompartment of the truck usually driven by Mauldin, andtwo other bills, dated July 22, in a box on the desk in theoffice.The latter two bills bore Mauldin's initials. OnJuly 25, Jolliff spoke to Mauldin about these bills. He theninformed Higginbotham about the three bills he had found,advising that Mauldin had stated he received the moneyand spent it.The following letter, dated July 26, was received byTerminal Manager Jolliff on July 27, with a note that Jolliffshould give it to Mauldin after he finished his work thatevening.Mr. Robert Mauldinc/o Ozark Motor LinesWest Plains,MissouriDear Robert:It has come to my attention this date that you havefailed to turn in some freight collection moneyentrusted to you. The shortages were discovered byMrs. Higginbotham upon checking upon the pro. nos.and the Terminal Manager was asked to check intothe matter. He advises me that one signed deliveryreceipt was found in the glove compartment of yourtruck and another in your pocket. I am furtheradvised by the Terminal Manager that you admittedthat you received the money and spent it.While I recognize that you have had some personalproblems and financial difficulties, it is absolutelynecessary that we be able to rely upon the personalintegrityandhonestyofour employees. Thisdishonestycannotbetoleratedunderanycircumstances. Therefore, I regret to advise you thatyour employmentis terminatedeffective upon theconclusion of your work on Wednesday, July 27, 1966.If I am in error on any of the facts relied upon inmaking this judgment, I trust that you will bring it tomy attention and if you have been wronged by thisaction, we will be most happy to reconsider it.Yours very truly,OZARK MOTOR LINESBy /s/ M. M. HigginbothamM. M. HIGGINBOTHAMJolliff did not give this letter to Mauldin that evening.Instead, he took it with him to Mauldin's parents andexplained to them why Mauldin was being discharged. Thenext morning, he gave the discharge letter to Mauldin.Although the amount of the freight collections from thesethree billswas deducted from Mauldin's last check,Higginbotham never received any reply to the dischargeletter or any claim from Mauldin that the facts recitedtherein were erroneous.9 I deem it unnecessary to resolve any conflict between thetestimony of Mauldin and Jolliff in this regard For what isrelevant on this issue is the content of the report which Jolliff2.Concluding findingsMauldin denied having misappropriated any funds. Headmitted that on July 25 Jolliff talked to him about thesethree bills.He testified that he told Jolliff that he hadcollected the money on the July 22 bills and that he hadput the money and the billsin an envelopethat went toMemphis. As for the third bill, dated July 6, he testifiedthat he told Jolliff that he did not know whether he haddelivered thatmerchandise or collected that moneybecause the receipt did not bear any signatureor initials.He further testified that he also told Jolliff that if he hadmade a mistake he would pay for the two bills he hadcollected.He denied spending the money or having toldthat to Jolliff.9On cross-examination, Mauldin admitted that it waspossible that one of the receipts was found in the glovecompartment of his truck. He also admitted that it waspossible that he had failed to put the bills and money in theenvelope for shipment to Memphis. He testified that he didnot know what happened to the money, but denied that hetook it. He further admitted that he never answered thedischarge letter and never got in touch with Higginbothamto claim that it contained erroneous statements, as theletter invited him to do if he considered the facts relied onby Higginbotham to be erroneous. The General Counselplaces great stress in his brief on the fact that Mauldin,upon his return from his run on July 27, refused to sign astatementpreviously prepared by AttorneyWellfordsimilar tothe one which Camden had refused to sign.However, the undisputed evidence shows that Jolliff hadreceived Mauldin's discharge letter that day but before hehad even asked Mauldin to sign thisstatement.While the matter is not entirely free from doubt in viewof Higginbotham's unsuccessful efforts to induce Mauldinto abandon his union adherence and support,I am notconvinced, upon the basis of the entire record, that theGeneral Counsel has satisfied his burden of sustaining theallegationwith respect to the alleged discriminatorydischargeofRobertMauldin.Accordingly, Iwillrecommenddismissalof thisallegationof the complaint.E. The Refusalto Bargain1.The appropriate unit and the Union'smajority statusthereinI find, in accordance with the stipulation of the parties,that all employees of Ozark Motor Lines at its West Plains,Missouri, terminal, excluding officers, clerical employees,guards,professionalemployees, and supervisors asdefined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act.The parties agree that the following were employed byRespondent at the West Plains terminal at all timesmaterial herein: Delbert Camden, Robert Mauldin, FrankWhite, and LaRoy Evans. The record shows, withoutdispute,thatonApril 27,allfoursignedunionauthorization cards in each others presence on theoccasion when Union Respresentative Kirk spoke to themat the terminal about the Union, as previously found.Excluding Camden, whom I have previously found to be amade to Higginbotham, and not whether such a report was true oraccurate. OZARK MOTOR LINESsupervisor within themeaningof the Act, the Union hassigned authorization cards from 100 percent of theemployees in the appropriate unit.Counsel for Respondent contends in his brief that theauthorization cards are tainted and do not reflect the freechoice of the employees because they "were signed by theemployees in the presence of, with the support andencouragement of and agreement of their supervisor, whoparticipated in the organizational efforts and who signed acard along with the rank-and-file employees." The recorddoes not support counsel's contention. The record clearlyshows that Camden, herein found to be a minorsupervisor, never solicited or even talked to the employeesabout signing these cards. Indeed, it was Robert Mauldinwho, without Camden's knowledge,was instrumental inhaving Kirk come and talk to the men about the Union, aspreviously found. All that Camden did was to be present atthe terminal when Kirk spoke to the men and at that timeto sign a card simultaneously with the others and in theirpresence.10 The record further shows that the men wereindependently familiar with the local represented by Kirk.Thus, the undisputed evidence shows that Mauldin knewabout it from his father who was a member for 22 years;Evans knew about it from his father-in-law who was amember for 20 years; and White had himself belonged tothis same local for 9 years. Evans, the newest employee,had never heard of any union discussion at the terminalprior to the occasion on April 27. Moreover, althoughHigginbotham claimed that Camden was the terminalmanager and a supervisor,the undisputed evidence showsthat neither Camden nor any of the employees regardedCamden as their supervisor or boss. Nor is there anyevidence that Higginbotham ever told the employees thatCamden was the terminal manager and their supervisor orsuperior.Indeed,before they signed the authorizationcards,Kirk asked each employee what his duties andresponsibilities were and who was his boss. They each toldhim that Higginbotham was their boss and that he was inMemphis.When Camden related his duties andresponsibilities,Kirk stated that he would considerCamden as a working foreman or leadman eligible to signa card. Indeed, the undisputed evidence further showsthat when Kirk on that occasion told the men that theycould talk it over by themselves before signing the cards, itwas Mauldin who spoke up and said, "We don't need towait.We can sign them now."In view of the foregoing, I find that Camden's presenceand signing of a card at the terminal on April 27 did nottaint the validity of the other three cards.'' I find thatMauldin,White, and Evans signed their authorizationcards of their own free will, without any assistance,solicitation, or encouragement in any form from Camden. Ifind that at all times since April 27, 1966, the Union hasrepresented a majority of the employees within theappropriate unit and has been, and still is, the exclusiverepresentative of all the employees within said unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.10Charles DeGraw, an over-the-road driver from the Memphisterminal,testified that in March 1966, Camden spoke to himabout union organization and asked DeGraw if he wanted to loinCamden denied having made these statements to DeGraw Hetestified that on the occasion in question DeGraw told him thatHigginbotham had a $16,000 cabin on the lake down there and anew 1966 Mercury, and that DeGraw added that "it wouldn't hurt3092.The request and refusala.The factsBy letter dated April 28, 1966, and addressed to "Mr.MoseHigginbotham" at the Memphis terminal, UnionRespresentativeKirk advised that the Union had "amajority of your employees at the West Plains, Mo.terminalsigned up withour organization," and inquiredwhether Respondent would "recognize our Organizationas bargaining agentfor your employees" or desired theUnion to seek a Board election. The next day, the Unionfiled a petition for an election with the Board's RegionalOffice.Higginbotham admittedly received the Union's lettereither on Saturday, April 30, or on Monday, May 2. Afterreceiving the Union's letter,he arrived at the West Plainsterminalon the evening of May 2, and was informed firstby Robert Mauldin that all the employees had signed unioncards and then by Mauldin and Frank White that Mauldinand White had each signeda unioncard, as previouslyfound. During the period from May 2 to 4, Higginbothamengaged in numerousacts of interference, restraint, andcoercion violative of Section 8(a)(1) of the Act, such asinterrogation, threats of reprisals in the form of loss oftheir jobs if they went Union, and promises of benefits inthe form of wage increases, reduced hours, and more help,if they abandoned the Union, all as previously found. Healso instructed Camden to talk Mauldin and White out ofthe Union and to relay to them Higginbotham's threats ofreprisalsand coercivestatementsif they adhered to theUnion, all as previously found.By letter dated May 5 and addressed to the attention ofUnionRepresentativeKirk,Respondent'sAttorneyWellford acknowledged receipt of the Union's letter ofApril 28 and the Union's "claim to represent a majority ofthe employees of Ozark Motor Lines at its West Plains,Missouri,terminal," stated that "the company has a bonafide doubt as to the majority status of yourunion,and forthat reason we believe that it would be appropriate to haveyourstatusdetermined" by a Board election, and notedthat the Union had already filed a petition for an electionwith the Board's RegionalOffice.Upon the filing of the unfair labor practice charges,alleging, amongother things, that Respondent unlawfullyrefused to bargain, the Union's request for the withdrawalof its representation petition was granted by the RegionalDirector on June 27.b. Respondent's contentionsand concluding findingsCounsel for Respondent contends in his brief (1) that theUnion's letter of April 28 "makes no demand forrecognition or request that the company bargain with it";(2) that the Union had filed a petition for an election beforeRespondent received the Union's letter of April 28; and(3) that "the Respondent expressed a bona fide doubt andstill has such doubt about the status of the Union." I findno merit in any of Respondent's contentions.him to pay union wages " Camden further testified that his onlycomment was,"Iguess it wouldn't " I credit Camden's version ofthe conversation on this occasion" See, e gN L R.B vIntlUnion, United Automobile Workers(Aero Corporation),,363 F 2d 702(C.A.D.C ),enfg 149 NLRB1283, 1286;andSouthland Paint Company,Inc.,156 NLRB 22,at 44, 45. 310DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is well settled that no "special formula or form ofwords" is necessary to invoke bargaining.Joy Silk Mills,Inc.v.N.L.R.B., 185 F.2d 732,741 (C.A.D.C.). The Union'sletter clearly indicates its desire for recognition. Implicitin a Union's request for recognition is a demand thatRespondent deal and bargain with it. Respondent cannotreasonably claim that it was confused or misled by theUnion's letter. Its reply indicates its awareness thatthe Union was seeking recognition, and its refusal wasbased solely on its assertion that it had a bonafide doubt ofthe Union's majority claim. And a refusal "to recognize"the duly designated representative of a majority of theemployees in an appropriate unit in itself constitutes arefusal to "bargain" within the meaning of Section 8(a)(5)of the Act.McQuay-Norris Manufacturing Company v.N.L.R.B.,116 F.2d 748 (C.A. 7). Finally, as Respondent'srefusal to recognize the Union is hereinafter found to havebeen motivated by a rejection of the collective-bargainingprinciple and a desire to gain time to subvert unionization,its claim that the Union's request was defective appears tobe an afterthought, advanced for the first time in the brief,to justify its refusal to recognize and bargain with theUnion.12The filing of the Union's representation petition isneither inconsistent with a recognition request nor affordsthe Respondent a basis for a good-faith doubt of theUnion's majority status. For a union may seek alternativeprocedures for attaining recognition."The question of whether Respondent entertained agood-faith doubt of the Union's majority status must beassessed in the light of all the surrounding circumstances,particularly its contemporaneous conduct.Engineers &Fabricators, Inc.156 NLRB 86. And "to be `fair' or in`good faith' doubt must have a rational basis in fact."N.L.R.B. v. Glasgow Co.,356 F.2d 476 (C.A.7);N.L.R.B. v.SuperiorSales,Inc.,366 F.2d 229, 236 (C.A. 8). In theinstantcase, as previously found, Respondent reacted totheUnion's request by engaging in the unfair laborpracticeswhich were plainly calculated to discourageadherence to the Union and to preclude the holding of anyfree election.When this is considered together with thefact that Mauldin and White told Higginbotham that theyhad signed union cards and Mauldin also stated that all theemployees had signed cards, Respondent's conduct istantamount to an absolute refutation of any good-faithdoubt and is indicative of a rejection of the collective-bargining principle and a desire "merely to gain time todissipate the very majority which it now contends was indoubt."N.L.R.B. v. Philamon Laboratories, Inc.,298F.2d 176, 180 (C.A. 2). Under these circumstances,Respondent's refusal to recognize the Union cannot beattributed to a good-faith doubt of the Union's majoritystatus. Accordingly, I find that by refusing to recognize theUnion, Respondent has violated Section 8(a)(5) and (1) ofthe Act. 14IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead to12MontgomeryWard & Co,160 NLRB 1729, 1744-4513 Ibidat1745-46,VinylexCorporation,160 NLRB 1883, 1884,fn 3labor disputes burdening and obstructing commerce andthe free flow of commerce.CONCLUSIONS OF LAW1.All employees of Ozark Metor Lines at its WestPlains,Missouri, terminal, excluding office clericalemployees,guards,professionalemployees,andsupervisors as defined in the Act, constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.2.At all times since April 27, 1966, the Union has been,and still is, the exclusive representative of all theemployeeswithin the said appropriate unit for thepurposes of collective bargaining in respect to rates of pay,wages, hours of employment, or other conditions ofemployment, within the meaning of Section 9(a) of the Act.3.ByrefusingtorecognizeGeneralDrivers,Salesdrivers,Warehousemen and Helpers, Local Union245,affiliatedwithInternationalBrotherhoodof'Teamsters, Chauffeurs, Warehousemen and Helpers ofAmerica, as the exclusive representative of the employeesin the above-described appropriate unit,the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.4.By the foregoing conduct, by the discharge of DelbertCamden for the reasons found in section III,C, supra,andby the conduct of M. M.Higginbotham detailed in sectionIII,B, supra,theRespondent has interfered with,restrained,and coerced its employees in the exercise ofrights guaranteedby Section 7 of the Act and thereby hasengaged in and is engaging in unfair labor practices withinthe meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.6.TheRespondent has not engaged in unfair laborpractices insofar as the complaint alleges violations of theAct in the discharge of Robert Mauldin or in any otherrespect not specifically found herein.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I will recommend that it cease and desisttherefrom and take certain affirmative action which willeffectuate the policies of the Act.I have found that Respondent violated Section 8(a)(1) ofthe Act by the discharge of Delbert Camden. On theevening of August 22, while the instant hearing was inprogress, Camden received from Higginbotham a letteroffering him "immediate and unconditional reinstatementas an employee of Ozark Motor Lines at its West Plains"terminal without "any offer of back pay for the period ofyour separation." The letter further requested Camden to"report for work at the earliest possible date" "if youdecide to accept this offer." The next day, Camdentestified that he had informed Higginbotham that noonthat he was willing to come back as a truckdriver inresponse to this letter. Higginbotham testified that hisletter constituted an offer of reinstatement to the sameduties and responsibilities which Camden previously hadand at thesamerate of pay. However,it isnot clear fromthis letter and the testimony whether Camden was offered14 Joy Silk Mills, Inc,85 NLRB 1263,enfd 158 F 2d 732(C A D C ),cert. denied 341 U S 914 OZARK MOTOR LINESreinstatementwithout prejudice to his seniority or otherrights and privileges. Under these circumstances and inorder to clarify the reinstatement offer, I will recommendthat Respondent offer Camden the same seniority or otherrights and privileges he would have had in the absence ofhis discharge. I will further recommend that Respondentmake Camden whole for any loss ofearningshe may havesuffered as a result of his discharge, by payment to him ofa sumof money equal to that which he normally wouldhave earned as wages from May 17, 1966, the date of hisdischarge, to August 22, 1966, the date when Camdenreceived Respondent's offer of reinstatement, less his netearnings during such period, with backpay and interestthereon to be computed in the manner prescribed by theBoard inF.W. Woolworth Company,90 NLRB 289, andIsis Plumbing & Heating Co.138 NLRB 716.Having further found that Respondent refused torecognize the Union in violation of Section 8(a)(5) and (1) oftheAct, I will also recommend that, upon request,Respondent recognize and bargain collectively with theUnion as the exclusive representative of all its employeesin the appropriate unit with respect to rates of pay, wages,hours, and other terms and conditions of employment,and, if an understanding is reached, embody suchunderstanding in a signed agreement. Moreover, I wouldrecommend the same bargaining order even if I were toaccept Respondent's contention that no 8(a)(5) violationcan be found because of an alleged defect in the Union'srequest. For, effectuation of the policies of the Act wouldstill require it in order properly to remedy Respondent'sother unfair labor practices herein found. 15Because of the character and scope of the unfair laborpractices found to have been engaged in by Respondent, Iwill recommend that Respondent cease and desist from inany other manner interfering with, restraining, andcoercing its employees in the exercise of their rightsguaranteed in Section 7 of the Act.Upon the foregoing findings and conclusions and theentire record, and pursuant to Section 10(c) of the Act, Iherebyissuethe following:RECOMMENDED ORDERRespondent, Ozark Motor Lines, West Plains, Missouri,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain collectively withGeneralDrivers,Salesdrivers,Warehousemen andHelpers, Local Union 245, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, as the exclusive representative ofitsemployees in the following appropriate unit withrespect to rates of pay, wages, hours of employment, andother terms and conditions of employment:All employees of Ozark Motor Lines at its WestPlains,Missouri, terminal, excluding office clericalemployees, guards, professional employees, andsupervisors as defined in the Act.(b)Discharging any supervisor for failing to induce theemployees to withdraw their authorization cards from orisSee,e g, Northwest Engineering Co,158 NLRB 624, 629Bryant Chucking Grinder Company,160 NLRB 1526,153016 In the event that this Recommended Orderas adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decree311support of the above-named or any other Union, in amanner prescribed by the Act.(c)Threatening employees with discharge or othereconomic reprisals if they did not withdraw theirauthorization cards from or support of the above-named orany other Union.(d)Promising or offering wageincreases, shorter hours,or any other economic benefits to induce the employees towithdraw their authorization cards from or support of theabove-named or any other Union.(e) Interrogating employees with respect to their unionmembership, activities,or signingof union cards, in amanner constitutinginterference,restraint,or coercionwithin the meaning of Section 8(a)(1) of the Act.(f)In any othermannerinterfering with, restraining, orcoercing employees in the exercise of their rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Upon request,recognize and bargaincollectivelywith the above-named labororganizationas the exclusiverepresentative of the employees in the above-describedunitwith respect to rates of pay,wages,hours ofemployment,andothertermsandconditionsofemployment, and embodyin a signedagreement anyunderstandingreached.(b)Offer to Delbert Camden the same seniority or otherrights and privileges he would have had in the absence ofhis discharge on May 17, 1966.(c)Make Delbert Camden whole for any loss of earningshe may have suffered as a result of his discharge in themanner setforth in the section of this Decision entitled"The Remedy."(d)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherrecords necessary to determine the amount of backpay.(e)Post at its place of business in West Plains,Missouri,copiesoftheattachednoticemarked"Appendix." iS Copies of said notice, to be furnished bythe Regional Director for Region 17, shall, after being dulysigned by an authorized representative of the Respondent,be posted immediately upon receipt thereof, and bemaintained by it for a period of 60 consecutive daysthereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or covered byany other material.(f)Notify the said Regional Director, in writing, within20 days from the date of receipt of this Decision andRecommended Order, what steps the Respondent hastaken to comply herewith.17IFURTHER RECOMMEND that the complaint bedismissed insofar as it alleges violations of the Act notspecifically found herein.of the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "17 In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read. "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith " 312DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board, and inorder to effectuate the policies of the National LaborRelationsAct,asamended,we hereby notify ouremployees that:WE WILL NOT discharge any supervisor for failingto induce employees to withdraw their authorizationcardsfromorsupportofGeneralDrivers,Salesdrivers,Warehousemen and Helpers LocalUnion 245,affiliatedwith International BrotherhoodofTeamsters,Chauffeurs,Warehousemen andHelpers of America,in a mannerprescribed in theAct.WE WILL NOT threaten employees with discharge orother economic reprisals if they do not withdraw theirauthorization cards from or support of the above-named,or any other,Union.WE WILL NOT promise or offer wage increases,shorter hours, or any other economic benefits, toinduce employees to withdraw`their authorizationcards from or support of the above-named, or anyother, Union.WE WILL NOT interrogate employees with respectto their union membership,activities,or signing ofunioncards,in a manner constitutinginterference,restraint,or coercion within the meaning of Section8(a)(1) of the Act.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in the exercise of rightsguaranteed by Section 7 of the Act.WE WILL offer to Delbert Camden the sameseniority or other rights and privileges he would havehad in the absence of his discharge on May 17, 1966,and will make him whole for any loss of earningssuffered as a result of his discharge.WE WILL,upon request,recognize and bargaincollectivelywith the above-named Union as theexclusive representative of all employees in thefollowing appropriate unit with respect to rates of pay,wages, hours of employment,and other conditions ofemployment,and embody in a signed agreement anyunderstanding reached.The bargaining unit is:All employees of Ozark Motor Lines at theWest Plains,Missouri,terminal,excluding officeclericalemployees,guards,professionalemployees, and supervisors as defined in the Act.OZARK MOTOR LINES(Employer)DatedBy(Representative)(Title)Thisnotice must remain posted for 60 consecutive daysfrom the date of posting,and must not be altered,defaced,or covered by anyother material.If employees have any question concerning this noticeor compliance with its provisions, they maycommunicatedirectlywiththe Board'sRegionalOffice,Room 610,Federal Building,601 East 12thStreet,Kansas City,Missouri 64106,Telephone FR 4-5282.